Case 5:18-cv-01125-SP Document 140 Filed 12/20/19 Page 1 of 7 Page ID #:4791



 1   Rachel Steinback, SBN 310700                Carol A. Sobel, SBN 84483
 2   Law Office of Rachel Steinback              Monique A. Alarcon, SBN 311650
     P.O. Box 291253                             Law Office of Carol Sobel
 3   Los Angeles, CA 90029                       725 Arizona Avenue, Suite 300
 4   (t) 213-537-5370                            Santa Monica, CA 90401
     (f) 213-232-4003                            (t) 310-393-3055
 5   (e) steinbacklaw@gmail.com                  (e) carolsobel@aol.com
 6                                               (e) monique.alarcon8@gmail.com
     Attorneys for Plaintiffs.
 7   [Additional Counsel on Following Page]
 8
                        UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10   OMAR ARNOLDO RIVERA                       Case No. 5:18-cv-01125-SP
     MARTINEZ; ISAAC ANTONIO                   [Assigned to: Honorable Sheri Pym]
11   LOPEZ CASTILLO; JOSUE
     VLADIMIR CORTEZ DIAZ; JOSUE               PLAINTIFFS’ SUPPLEMENTAL
12   MATEO LEMUS CAMPOS;
     MARVIN JOSUE GRANDE                       BRIEFING IN SUPPORT OF THEIR
13   RODRIGUEZ; ALEXANDER                      OPPOSITION TO DEFENDANTS
     ANTONIO BURGOS MEJIA; LUIS                THE GEO GROUP, INC. AND CITY
14   PEÑA GARCIA; JULIO CESAR
     BARAHONA CORNEJO, as                      OF ADELANTO’S MOTION FOR
15   individuals,                              SUMMARY JUDGMENT OR, IN THE
16                  Plaintiffs,                ALTERNATIVE, PARTIAL
                                               SUMMARY JUDGMENT
17   v.
18
     The GEO Group, Inc., a Florida
19   corporation; the City of Adelanto, a
     municipal entity; GEO Lieutenant Diaz,
20
     sued in her individual capacity; GEO
21   Sergeant Campos, sued in his individual
     capacity; Sarah Jones, sued in her
22
     individual capacity; The United States
23   of America; Correct Care Solutions,
     Inc.; and DOES 1-10, individuals;
24
25                  Defendants.

26
27
28
Case 5:18-cv-01125-SP Document 140 Filed 12/20/19 Page 2 of 7 Page ID #:4792



 1   Catherine Sweetser, SBN 271142
 2   Kristina Harootun, SBN 308718
     Schonbrun Seplow Harris & Hoffman LLP
 3   11543 W. Olympic Boulevard
 4   Los Angeles, CA 90064
     (t) 310-396-0731
 5   (f) 310-399-7040
 6   (e) csweetser@sshhlaw.com
     (e) kharootun@sshhlaw.com
 7
 8   Colleen Flynn, SBN 2324281
     Law Office of Colleen Flynn
 9   3435 Wilshire Boulevard, Suite 2910
10   Los Angeles, CA 90010
     (t) 213-252-9444
11   (f) 213-252-0091
12   (e) cflynn@yahoo.com

13   Matthew Strugar, SBN 232951
     Law Office of Matthew Strugar
14
     3435 Wilshire Boulevard, Suite 2910
15   Los Angeles, CA 90010
     (t) 323-696-2299
16
     (e) matthew@matthewstrugar.com
17
     Attorneys for Plaintiffs.
18
19
20
21
22
23
24
25
26
27
28
Case 5:18-cv-01125-SP Document 140 Filed 12/20/19 Page 3 of 7 Page ID #:4793



 1       I.       INTRODUCTION
 2             GEO Group was acting under color of state law when it contracted with the
 3   City of Adelanto to run a local detention facility, and the fact that federal
 4   immigration detainees were placed in that detention facility does not change the
 5   fact that the facility was being operated under state law. Federal detainees have
 6   been placed in local detention facilities in other circumstances, see LaCedra v.
 7   Wyatt Detention Facility, 334 F. Supp. 2d 114, 121 (D.R.I. 2004), without
 8   removing state officials’ responsibilities under state law. It has previously been
 9   decisively held that private prison corporations that contract with state actors to run
10   detention facilities are liable under §1983 to the same extent that those state actors
11   would be liable. Oyenik v. Corizon Health Inc., 696 F. App’x 792, 794 (9th Cir.
12   2017); Winger v. City of Garden Grove, No. SA13-CV-0267-AG-RNBx, 2014 WL
13   12852387, at *3 (C.D. Cal. Jan. 27, 2014). As discussed below, state actors
14   continue operating under color of state law even when they contract with the federal
15   government to hold federal immigration or pretrial detainees.1
16
         II.      PRIOR RULINGS OF THIS COURT ESTABLISH THAT GEO
17                CAN BE SUED UNDER § 1983.
18             The United States took the position in this case that “Plaintiffs have not
19   alleged any duty held by the United States and that the acts and omissions alleged
20   are those of Adelanto and its subcontractor GEO.” See Order Granting Defendant
21   United States of America’s Motion to Dismiss, Dkt. 70 at 7 (C.D. Cal. April 30,
22   2019). The United States discussed the Intergovernmental Services Agreement
23   (“IGSA”) at length and noted that the City of Adelanto agreed to be responsible for
24   the security and housing of the detainees.2 They disclaimed a right to control
25
     1
       In this case, the City of Adelanto and the federal government entered into an
26   Intergovernmental Service Agreement. Plaintiffs and Defendants noticed after the
     hearing   that this Agreement had already been filed at Dkt. 52-2.
27   2
       The relevant sentences of Dkt. 52, the United States’ Motion to Dismiss, read as
     follows: “The City agreed to provide ICE detainees with ‘safekeeping, housing,
28   subsistence, medical, and other services.’ (Valdez Decl., Ex. 1, Article III.B.) The

                                                   1
Case 5:18-cv-01125-SP Document 140 Filed 12/20/19 Page 4 of 7 Page ID #:4794



 1   GEO’s actions and took the position that the City of Adelanto was their
 2   independent contractor. Dkt. 52 at 13 (“ICE/ERO does not control GEO’s work
 3   and does not direct their staff how to interact with the detainees on hunger strike.”).
 4   This Court held that the IGSA established that ICE had delegated its responsibilities
 5   to the City of Adelanto, and dismissed the United States from the case. Dkt. 70 at
 6   7.
 7           The Court in this case has also already ruled that the City of Adelanto’s
 8   contractors (and subcontractors) are state actors who can be sued under 42 U.S.C. §
 9   1983. See Order Granting in Part and Denying in Part Sarah Jones’ Motion to
10   Dismiss, Dkt. 69 at 4 (C.D. Cal. April 30, 2019) (citing West v. Atkins, 487 U.S. 42,
11   55 (1988)). While the City of Adelanto and GEO Group did not participate in the
12   motion to dismiss briefing or raise the specific issue of whether color of state law
13   controlled, a finding at this point that the City of Adelanto and GEO Group are not
14   liable under §1983 would conflict with these two prior rulings.
15
16        III.   A CONTRARY RULE WOULD CONFLICT WITH OTHER
17               COURTS’ CASE LAW CONCERNING FEDERAL DETAINEES
                 AND WIPE OUT A LARGE NUMBER OF CIVIL RIGHTS CASES
18               AGAINST LOCAL GOVERNMENTS.
19           Other courts have held in the pretrial detainee context that the federal
20   character of the detainee does not preclude the lawsuit. LaCedra v. Wyatt
21   Detention Facility, 334 F. Supp. 2d 114, 121 (D.R.I. 2004). As the court explained
22   in that case, the county created the Wyatt Detention Facility to house federal
23   pretrial detainees, and “authorized a municipality to create a corporation that would
24   own and operate a detention facility.” Id. The municipality first created a
25   corporation and then that corporation contracted with the Cornell Corrections Corp.
26
     IGSA provided that the City would be responsible for dealing with inmates on
27   hunger strikes and for providing medical care. (Valdez Decl., Ex. 1, Article V, Part
     4, Sections 21, 22). The IGSA between the City and ICE does not reserve to ICE
28   any direct control of any part of the contracted work . . .” Dkt. 52 at 11: 17-23.

                                                 2
Case 5:18-cv-01125-SP Document 140 Filed 12/20/19 Page 5 of 7 Page ID #:4795



 1   The court held the Cornell Corrections Corp. liable under §1983, finding that
 2   “Plaintiff has an available remedy under 42 U.S.C. § 1983 because Defendants
 3   acted under color of state law when they carried on the traditional public function
 4   of prison operations at the Wyatt Facility.” Id. at 140. The LaCedra court found
 5   the fact that the city delegated its authority to operate the facility by contract with
 6   the private corporation to be dispositive of the question whether the municipality
 7   and its contractors were acting under color of state law. Id.
 8         Although these cases do not concern a privately-run corporation, a number of
 9   cases have been allowed to proceed under § 1983 even though the detainees were
10   being held pursuant to a contract with the U.S. Marshals Service. See, e.g., Carno
11   v. United States, Case No. 17-cv-7998, 2019 WL 2287966 (S.D.N.Y. May 28,
12   2019); Johnson v. Cannon, No. C.A. 4:08-776-PMD, 2010 WL 936706 (D.S.C.,
13   March 15, 2010), aff’d, 390 F. App’x 256 (4th Cir. 2010); Moralis v. Flageole, No.
14   06 C 2034, 2007 WL 2893652 (C.D. Ill. Sept. 28, 2007). A contrary ruling would
15   destroy this established avenue of relief for federal detainees and would subject
16   federal detainees to an entirely different system of law based on why they were
17   being held at the facility, when state and federal detainees are often housed at the
18   same facility. The “color of state law” test refers not to the character of the
19   detainee but to the authority claimed by the state actors at the facility. A contract
20   between a local and federal government does not destroy the fact that local officials
21   and their contractors continue to operate under the color of state law.
22
        IV.    GEO GROUP BENEFITED FROM THIS LEGAL STRUCTURE IN
23             OTHER CONTEXTS
24         GEO Group has readily claimed state authority for the operation of its facility
25   when it benefited the corporation. As discussed at oral argument, Plaintiffs have
26   presented evidence that a conflict of interest rule barred GEO Group from
27   contracting directly with the federal government. Dkt. 122, PSUF 3. GEO Group
28   was only permitted to house federal detainees if acting as a local detention facility

                                                 3
Case 5:18-cv-01125-SP Document 140 Filed 12/20/19 Page 6 of 7 Page ID #:4796



 1   subcontracted from the City of Adelanto at the time the Services Contract was
 2   signed. Id. Moreover, in another case before this court, GEO Group has alleged
 3   that it contracted directly with the City of Adelanto in their Answer to the
 4   Complaint. Novoa v. Geo Group, EDCV172514JGBSHKX, Dkt. 45, ¶ 28 (C.D.
 5   Cal. July 3, 2018) (“Geo Group denies it contracts with ICE to operate the Adelanto
 6   Detention Facility. ICE contracts with the City of Adelanto . . . with Geo serving as
 7   the City’s subcontractor.”).
 8         In their response to this point, Defendants entirely misconstrue what the court
 9   found in denying the GEO Group’s motion to dismiss in Novoa v. Geo Group,
10   EDCV172514JGBSHKX, 2018 WL 3343494 (C.D. Cal. June 21, 2018). The court
11   found that “federal immigration detainees in privately run facilities” may sue the
12   corporations holding them for state law claims such as the California Trafficking
13   Victims Protection Act. Id. at 10. The Novoa opinion does not use the words
14   “federally run” to refer to this facility, simply noting that under Minneci and
15   Malesko, detainees in both federally run and privately-run facilities may pursue
16   state law claims. Id. As Defendants concede, the Novoa court was not considering
17   whether the facility was operating under color of state law for purposes of §1983.
18         Plaintiffs’ point regarding both the conflict of interest and the Novoa answer
19   is simply this: that the GEO Group has admitted to being under the jurisdiction of
20   the City of Adelanto when it profits the corporation to do so. Its current contention
21   that the court should ignore the actual contractual structure because the detainees
22   held therein are federal detainees lacks any merit whatsoever.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                4
Case 5:18-cv-01125-SP Document 140 Filed 12/20/19 Page 7 of 7 Page ID #:4797



 1      V.      CONCLUSION
 2           For all of the foregoing reasons, this Court should find that Plaintiffs may
 3   proceed with their claims pursuant to § 1983.
 4
 5                                            Respectfully submitted,
 6
 7   Dated: December 20, 2019                LAW OFFICES OF RACHEL STEINBACK
                                             LAW OFFICES OF CAROL A SOBEL
 8
                                             SCHONBRUN SEPLOW HARRIS
 9                                           & HOFFMAN LLP
                                             LAW OFFICE OF COLLEEN FLYNN
10                                           LAW OFFICE OF MATTHEW STRUGAR
11                                           By: /s/ Catherine Sweetser
                                                 Rachel Steinback
12                                               Monique Amanda Alarcon
                                                 Catherine E. Sweetser
13                                               Kristina Harootun
                                                 Colleen Flynn
14                                               Matthew Strugar
                                                 Attorneys for Plaintiffs.
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 5
